                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

JOSHUA A. SCHAAF,

         Petitioner,
                                                       Case No. 16-cv-735-wmc
    v.

UNITED STATES OF AMERICA,

         Respondent.


                            JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent United States of America against petitioner Joshua A. Schaaf denying

petitioner’s motion for post-conviction relief under 28 U.S.C. § 2255.




         s/ R. Swanson, Deputy Clerk                         10/30/2019
         Peter Oppeneer, Clerk of Court                          Date
